     Case 1:17-cr-00006-NONE-SKO Document 40 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:17-cr-00006-NONE-SKO-1
12                       Plaintiff-Respondent,
13           v.                                         ORDER SETTING BRIEFING SCHEDULE
14    RICHARD ANTHONY MATLOCK,                          (Doc. No. 32)
15                       Defendant-Petitioner.
16

17

18          On November 30, 2018, Richard Matlock (“petitioner”), a federal prisoner proceeding pro
19   se, filed a motion to vacate, set aside, or correct a sentence under 28 U.S.C. § 2255 (“§ 2255
20   motion”). (Doc No. 32.) Petitioner raised one claim of ineffective assistance of trial counsel
21   under the Sixth Amendment, though the single claim enumerated many stages of the litigation
22   process. (Id. at 4.) Petitioner did not state facts or circumstances supporting his claim; instead,
23   he filed what he described as a “skeleton form” together with a request to extend time to “file new
24   grounds.” (Id. at 14.) On July 30, 2020, having received no further filings or communications
25   from petitioner, the court issued an order advising petitioner of his options, including proceeding
26   on the § 2255 motion as filed, amending the motion, or withdrawing the motion. (Doc. No. 36.)
27   The court further advised that if it received no response from petitioner, it would issue a
28   scheduling order and prepare to rule on the motion as it was filed on November 30, 2018. (Id.)
                                                      1
     Case 1:17-cr-00006-NONE-SKO Document 40 Filed 01/13/21 Page 2 of 2


 1         Accordingly, having received no response from petitioner, the court ORDERS as follows:

 2         1. The government shall file a response to petitioner’s § 2255 motion by March 15, 2021;

 3               and

 4         2. Petitioner shall file a reply, if any, no later than May 14, 2021.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     January 12, 2021
                                                      UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
